EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John Griffiths on 9/15/2021.
In claims: please replace the current amendment with below amendment for claims:


















providing, by a processor on a device, a  graphical user interface (GUI) that provides a user with from a database, select joins between the plurality of tables, and select keys for the joins; 
responsive to receiving user input indicative of selecting joins between the plurality of tables and selecting keys for the joins utilizing the GUI, automatically validating, by the processor, the user selections of joins and keys and dynamically performing actions associated with at least some of the plurality of tables based on the user selections, 
wherein the actions include forming a join between the at least some of the plurality of tables to generate a feature of a learning machine model, linking a first key in the at least some of the plurality of tables with a second key in the at least some of the plurality of tables, and adjusting a presentation of the at least some of the plurality of tables, and wherein the adjusting of the presentation automatically changes a layout of at least some of the plurality of tables in the GUI; and 
providing, by the processor based on the performing of actions, information associated with the user selections and the validating, wherein the information includes a transformation summary related to a transformation of the generated feature of the learning machine model and a recommendation to link a third key in the at least some of the plurality of tables to a fourth key in the at least some of the plurality of tables, wherein the validating of the user selections includes: identifying suggested changes to the user selections based on identifying of problems related the user selections; and providing  P201908505US0146 a notification of the suggested changes to a user, wherein the third key is different from the first key and the second key.  

2. (Canceled)

3. (Original)  The method of claim 1, further comprising causing a feature for a machine learning model to be generated based on the forming of the join between the at least some of the plurality of tables and the linking of the first key in the at least some of the plurality of tables with the second key in the at least some of the plurality of tables.  

4. (Original) The method of claim 3, wherein the information includes a transformation summary including information associated with a transformation of the generated feature.  

5. (Orginial) The method of claim 3, further comprising receiving additional user input utilizing the GUI, wherein the additional user input is indicative of a selection to link the third key in the at least some of the plurality of tables to the fourth key in the at least some of the plurality of tables, and wherein the generating of the feature for the machine learning model is further based on the selection to link the third key in the at least some of the plurality of tables to the fourth key in the at least some of the plurality of tables.  



7. (Currently Amended) The method of claim 1, wherein the received user input includes movement of a cursor between a first table of the plurality of tables and a second table of the plurality of tables within the GUI, P201908505US0147and further comprising a causing a connection between the first table of the plurality of tables and the second table of the plurality of tables to be displayed within the GUI.

8.  (Currently Amended) A system for managing feature engineering with relational data comprising: 
a processor executing instructions stored in a memory device, wherein the processor: 
provides on a user device a graphical user interface (GUI) that provides a user with from a database, select joins between the plurality of tables, and select keys for the joins; 
responsive to receiving user input indicative of selecting joins between the plurality of tables and selecting keys for the joins utilizing the GUI, automatically validates the user selections of joins and keys and dynamically performs actions associated with at least some of the plurality of tables based on the user selections, 
wherein the actions include forming a join between the at least some of the plurality of tables to generate a feature of a learning machine model, linking a first key in the at least some of the plurality of tables with a second key in the at least some of the 
provides, based on the performing of actions, information associated with the user selections and the validating, wherein the information includes a transformation summary related to a transformation of the generated feature of the learning machine model and a recommendation to link a third key in the at least some of the plurality of tables to a fourth key in the at least some of the plurality of tables, wherein the validating of the user selections includes: identifying suggested changes to the user selections based on  identifying of problems related the user selections; and providing  P201908505US0146 a notification of the suggested changes to a user, wherein the third key is different from the first key and the second key.

9. (Canceled)

10. (Original) The system of claim 8, wherein the processor further causes a feature for a machine learning model to be generated based on the forming of the join between the at least some of the plurality of tables and the linking of the first key in the at least some of the plurality of tables with the second key in the at least some of the plurality of tables.  



12. (Original) The system of claim 10, wherein the processor further receives additional user input utilizing the GUI, wherein the additional user input is indicative of a selection to link the third key in the at least some of the plurality of tables to the fourth key in the at least some of the plurality of tables, and wherein the generating of the feature for the machine learning model is further based on the selection to link the third key in the at least some of the plurality of tables to the fourth key in the at least some of the plurality of tables.  

13. (Original) The system of claim 8, wherein the received user input is further indicative of a selection of a column in one of the plurality of tables as a prediction target column.  

14. (Currently Amended) The system of claim 8, wherein the received user input includes movement of a cursor between a first table of the plurality of tables and a second table of the plurality of tables within the GUI, and wherein the processor further causes a connection between the first table of the plurality of tables and the second table of the plurality of tables to be displayed within the GUI.

15. (Currently Amended) A computer program product for managing feature engineering with relational data, by a processor, the computer program product embodied on a non-
an executable portion that provides on a user device a graphical user interface (GUI) that provides a user with from a database, select joins between the plurality of tables, and select keys for the joins; 
an executable portion that, responsive to receiving user input indicative of selecting joins between the plurality of tables and selecting keys for the joins utilizing the GUI, automatically validates the user selections of joins and keys and dynamically performs actions associated with at least some of the plurality of tables based on the user selections, 
wherein the actions include forming a join between the at least some of the plurality of tables to generate a feature of a learning machine model, linking a first key in the at least some of the plurality of tables with a second key in the at least some of the plurality of tables, and adjusting a presentation of the at least some of the plurality of tables, and wherein the adjusting of the presentation automatically changes a layout of at least some of the plurality of tables in the GUI; and 
P201908505US0150an executable portion that provides, based on the performing of the actions, information associated with the user selections and the validating, wherein the information includes a transformation summary related to a transformation of the generated feature of the learning machine model and a recommendation to link a third key in the at least some of the plurality of tables to a fourth key in the at least some of the plurality of tables, wherein the validating of the user selections includes: identifying suggested changes to the user selections based on  identifying of problems related the user selections; and providing  P201908505US0146a notification of the suggested changes to a user, wherein the third key is different from the first key and the second key.  


16. (Canceled)

17. (Original) The computer program product of claim 15, wherein the computer-readable program code portions further include an executable portion that causes a feature for a machine learning model to be generated based on the forming of the join between the at least some of the plurality of tables and the linking of the first key in the at least some of the plurality of tables with the second key in the at least some of the plurality of tables.  

18. (Original) The computer program product of claim 17, wherein the information includes a transformation summary including information associated with a transformation of the generated feature.  

19. (Original) The computer program product of claim 17, wherein the computer-readable program code portions further include an executable portion that receives additional user input utilizing P201908505US0151the GUI, wherein the additional user input is indicative of a selection to link the third key in the at least some of the plurality of tables to the fourth key in the at least some of the plurality of tables, and wherein the generating of the feature for the machine learning model is further based on the selection to link the third 

20. (Original) The computer program product of claim 15, wherein the received user input is further indicative of a selection of a column in one of the plurality of tables as a prediction target column.  

21. (Currently Amended) The computer program product of claim 15, wherein the received user input includes movement of a cursor between a first table of the plurality of tables and a second table of the plurality of tables within the GUI, and wherein the computer-readable program code portions further include an executable portion that causes a connection between the first table of the plurality of tables and the second table of the plurality of tables to be displayed within the GUI.









EXAMINER’S AMENDMENT
Claims 1, 3-8, 10-15, 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of the record such as Dettinger teaches user can perform selections on fields that are displayed in GUI for performing a join (paragraphs 13-15, figs. 12-15).  An abstract query may then the transformed into a concrete query in a manner substantially conforming to that described with respect to FIGS. 3-4.  The runtime component 150 would implement the appropriate UNIONs and JOINs that are needed to return the data back to the end-user as expected (paragraph 99).  Gutierrez-Rivas teaches displaying a graphical user interface (GUI) that provides a user with the ability to select joins between the plurality of tables, and select columns as keys for the joins (figs. 2-4, paragraphs 27-32).  The tables includes columns as keys; thus when tables are selected, the columns are selected (paragraphs 27, 33) and responsive to receiving user input indicative of selecting joins between the plurality of tables 16 and selecting keys 22 for the joins 14 utilizing the GUI (fig. 2, paragraphs 27-28).  Cochrane teaches the GUI 135 is displayed at the client computer 100.  In block 306, in response to user selection of tables, columns, and/or rows via the GUI 135, the statement generator 136 of the data object retriever 130 automatically constructs the statement (e.g., a SQL statement) that joins the selected tables, that identifies the selected columns, and that identifies the selected rows based on any additional filtering criteria specified by the user (paragraph 39).

responsive to receiving user input indicative of selecting joins between the plurality of tables and selecting keys for the joins utilizing the GUI, automatically validates the user selections of joins and keys and dynamically performs actions associated with at least some of the plurality of tables based on the user selections, wherein the actions include forming a join between the at least some of the plurality of tables to generate a feature of a learning machine model, linking a first key in the at least some of the plurality of tables with a second key in the at least some of the plurality of tables, and adjusting a presentation of the at least some of the plurality of tables, and wherein the adjusting of the presentation automatically changes a layout of at least some of the plurality of tables in the GUI; and provides, based on the performing of actions, information associated with the user selections and the validating, wherein the information includes a transformation summary related to a transformation the generated feature of the learning machine model and a recommendation to link a third key in the at least some of the plurality of tables to a fourth key in the at least some of the plurality of tables, wherein the validating of the user selections includes: identifying suggested changes to the user selections based on  identifying of problems related the user selections; and providing  P201908505US0146 a notification of the suggested changes to a user, wherein the third key is different from the first key and the second key (in claims 1, 8, 15).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169